Citation Nr: 1705799	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  11-18 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Education Center in Atlanta, Georgia


THE ISSUE

Entitlement to educational assistance benefits under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill).

(The issues of entitlement to increased ratings for uterine fibroids, migraine headaches, and left shoulder degenerative arthritis; entitlement to a total disability rating based on individual unemployability; whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for insomnia; entitlement to service connection for insomnia, a right shoulder disorder, a big toe disorder, and an acquired psychiatric disorder other than insomnia; and entitlement to compensation pursuant to benefits under the provisions of 38 U.S.C.A. § 1151 for a an additional disability due to VA treatment of a cyst are subject to another decision under a different docket number.)




REPRESENTATION

Veteran represented by:	J. Michael Woods, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from March 1987 to July 1987, in April 1998, and from October 1998 to August 2004. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran's claims file is currently under the jurisdiction of the VA RO and Education Center in Atlanta, Georgia.

The Veteran testified at a Board videoconference hearing held in June 2016 before the undersigned Veterans Law Judge, and a transcript has been associated with the electronic record.

The Board's review includes the paper and electronic records.

While there is additional evidence of record since the September 2011 statement of the case, this evidence is not pertinent to the issue on appeal.  Therefore, a waiver of consideration by the agency of original jurisdiction is unnecessary.  38 C.F.R. § 20.1304(c) (2016).


FINDING OF FACT

The weight of the evidence shows that the Veteran has already received 37 months and 29 days of education benefits under the Chapter 30 (Montgomery GI Bill) program and 12 months of education benefits under the Chapter 31 Vocational Rehabilitation program for a total of 49 months and 29 days of education benefits.


CONCLUSION OF LAW

The criteria for educational assistance benefits under the Post 9/11 GI Bill, pursuant to Chapter 33, Title 38, United States Code, have not been met.  38 U.S.C.A. §§ 3011, 3695 (West 2014); 38 C.F.R. §§ 21.4020, 21.9500-21.9770 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), which implement the Veterans Claims Assistance Act of 2000 (VCAA).

The Board also notes, however, that the United States Court of Appeals for Veterans Claims (Court) has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032. 

Under 38 C.F.R. § 21.1031(b) (2016), "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032(d)."  In this case, the record does not reflect the Veteran's formal claim for educational assistance was incomplete.  Rather, as detailed below, the resolution of this case depends upon the extent the Veteran has already used other education benefits, and whether she is entitled to additional educational benefits.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice or lack thereof.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Moreover, there does not appear to be any additional development that would result in the benefit sought on appeal.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.

The Board adds that general due process considerations have been satisfied.  See 38 C.F.R. § 3.103 (2016).  The Veteran has been provided ample opportunity to present evidence and argument in support of her claim, and she has in fact done so to include in her notice of disagreement, substantive appeal, and hearing testimony.  

Governing law and regulations

The provisions of Chapter 33, Title 38, of the United States Code were established by the Post-9/11 Veterans Educational Assistance Act of 2008.  See Title V of the Supplemental Appropriations Act of 2008, Pub. L. 110-252, which became law on June 30, 2008.  The Appropriations Act amended Part III of Title 38, United States Code to include a new Chapter 33.  The law has been referred to as the Post-9/11 GI Bill, the 21st Century G.I. Bill of Rights and the Webb G.I. Bill.  The original Post-9/11 GI Bill's provisions went into effect on August 1, 2009; changes to the law have been put into place since that time but are not pertinent to the matter on appeal in this case. 

The Post 9/11 Veterans Educational Assistance Act of 2008 represented a new program of education benefits designed for Veterans who served on active duty after September 11, 2001.  The provisions of the Act were codified at 38 U.S.C.A. §§ 3301-3324 (West 2014) with the implementing regulations found at 38 C.F.R. §§ 21.9500-21.9770 (2016).

VA law provides a limit on training under two or more programs.  The aggregate period for which any person may receive assistance under two or more of the following laws may not exceed 48 months (or the part-time equivalent): (1) Part VII or VIII, Veterans Regulations numbered 1(a), as amended; (2) Title II of the Veterans' Readjustment Assistance Act of 1952; (3) The War Orphans' Educational Assistance Act of 1956; (4) 38 U.S.C. chapters 30, 32, 33, 34, 35, and 36; (5) 10 U.S.C. chapters 106a, 1606, and 1607; (6) Section 903 of the Department of Defense Authorization Act, 1981; (7) The Hostage Relief Act of 1980; and (8) The Omnibus Diplomatic Security and Antiterrorism Act of 1986.  38 U.S.C.A. § 3695(a) (West 2014); 38 C.F.R. § 21.4020(a) (2016). 

Under 38 C.F.R. § 21.4020(b), no person may receive assistance under Chapter 31 in combination with any provisions of law listed under 38 C.F.R. § 21.4020(a) in excess of 48 months (or the part-time equivalent) unless VA determines that additional months of benefits under Chapter 31 are necessary to accomplish the purpose of the Veteran's rehabilitation program.  38 C.F.R. § 21.4020(b) (2016).

Analysis

Review of the evidence of record reveals that in January 2010 the Veteran was issued a certificate of eligibility from VA stating that she was eligible for nine months and 17 days of full time educational benefits under the Post-9/11 GI Bill. 

In February 2010, a VA education officer in Muskogee issued a denial letter that informed the Veteran that she had already exhausted her 48 months of education benefits. 

The weight of the evidence shows that the Veteran has already received 37 months and 29 days of education benefits under the Chapter 30 (Montgomery GI Bill) program and 12 months of education benefits under the Chapter 31 Vocational Rehabilitation program for a total of 49 months and 29 days of education benefits.  While an individual may be entitled to benefits under various education programs, a person may not receive more than 48 months of educational assistance under two or more educational programs when one of the programs is a Chapter 31 Vocational Rehabilitation program unless VA determines that additional months of benefits under Chapter 31 are necessary to accomplish the purpose of the Veteran's rehabilitation program.  38 C.F.R. § 21.4020 (2016).  Thus, even though VA initially informed the Veteran in January 2010 that she was entitled to nine months and 17 days of full time educational benefits under the Post-9/11 GI Bill and even though she served after September 11, 2001, the Veteran was not eligible for any additional days of education benefits under the Post-9/11 GI Bill because she had already received more than 48 months of educational assistance in total. 

The Secretary may determine that additional Chapter 31 benefits beyond the 48-month aggregate period may be awarded to accomplish the purposes of the rehabilitation program in a veteran's case.  38 C.F.R. § 21.4020(b) (2016).  That exception to the 48-month rule is not the issue now before the Board.  The issue before the Board is limited to the question of entitlement to education benefits under Chapter 33.  As the Veteran has not expressed any dissatisfaction with any benefits received or denied under Chapter 31, matters pertaining to whether additional benefits can be obtained under Chapter 31 are not before the Board.  If the Veteran wishes to obtain additional benefits under Chapter 31, she should apply for such benefits. 

There is no basis in law or fact whereby the Veteran may be granted more than 48 months of combined education benefits under Chapter 33.  The law in this case, therefore, and not the evidence, is dispositive of the appeal.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, entitlement to additional educational assistance under Chapter 33, 38 United States Code, is not established. 

The Board has considered the Veteran's contention at her hearing that she should be granted additional educational benefits because she is unable to be employed in the field of criminal justice because of her service-connected headaches and cervical spine disability and thus cannot use her undergraduate degree in criminal justice.  Hearing transcript, page 3.  The Board notes that the Veteran's argument essentially constitutes a theory of entitlement to equitable relief.  The Board, however, is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The law is clear in this case, and the claim for additional educational assistance must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to educational assistance benefits under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill) is denied.



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


